

116 HRES 178 IH: Directing the Fine Arts Board to accept the gift of a portrait of Alice Paul for placement in the House of Representatives wing of the United States Capitol or an office building of the House, and directing the Architect of the Capitol to place the portrait in a suitable permanent location.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 178IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Norcross submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONDirecting the Fine Arts Board to accept the gift of a portrait of Alice Paul for placement in the
			 House of Representatives wing of the United States Capitol or an office
			 building of the House, and directing the Architect of the Capitol to place
			 the portrait in a suitable permanent location.
	
 Whereas Alice Paul was a leader in the women’s suffrage movement in the United States, worked for two years with the National American Woman Suffrage Association, cofounded the Congressional Union seeking a Federal constitutional amendment for women’s suffrage, and in 1916, formed the National Woman’s Party;
 Whereas, in 1920, Alice Paul was instrumental in the passage and ratification of the 19th Amendment, which prohibited denying any citizen the right to vote on the basis of sex;
 Whereas, in 1923, Alice Paul penned the Equal Rights Amendment, which was introduced in every congressional term between 1923 and 1972;
 Whereas Alice Paul continued to advocate on behalf of women until her death on July 9, 1977; and Whereas Alice Paul was a driving force behind the attainment of women’s suffrage and the national movement toward equality for women: Now, therefore, be it
	
 That the House of Representatives— (1)directs the Fine Arts Board to accept the gift of a portrait of Alice Paul for placement in the House of Representatives wing of the United States Capitol or an office building of the House; and
 (2)directs the Architect of the Capitol to place the portrait in a suitable permanent location. 